DETAILED ACTION
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive. 
A.  Applicants argue the prior art does not teach to control the display to switch an image to be displayed on the display from the capture image currently being displayed which includes the stroke images to the plurality of stroke data items.
However, the examiner respectfully disagrees. Applicant points to Figure 10 of Kanda, which illustrates the general method.  As seen in Kanda, the system continuously generates object images as well as stroke images (stroke data), which it then generates a superimposed image (capture image data) to display to the user, and then continues this process, as new stroke data is obtained/generated.  Furthermore, the examiner points to Paragraph 127 of Kanda, which states, “The page processors 22Z of the electronic whiteboards 2a, 2b, and 2c controls the page data memory 220 to store the newly received stroke data in an added manner without overwriting the previously stored stroke data (steps S13, S14, and S15)”.  Thus, previous stored stroke data is not overwritten. Therefore, applicants’ arguments are not persuasive. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanda (US 2018/0095711).

With regards to Claim 1, Kanda teaches  a communication terminal communicable with another communication terminal, the communication terminal (i.e., Figure 1, Items 3a, 3b) comprising circuitry configured to: start a download of a plurality of stroke data items corresponding to a plurality of stroke image drawn at the another communication terminal from a communication management system that stores data to be shared between the communication terminal and the another communication terminal, the stroke images included in capture image data (i.e.,  When a user draws a stroke image on one of the electronic whiteboards 2a, 2b, and 2c using the electronic stylus 4a, 4b, or 4c, the stroke processing unit 22A of the corresponding one of the electronic whiteboards 2a, 2b, and 2c generates the stroke data of the drawn stroke image based on the coordinates of the contact portion between the electronic styluses 4a, 4b, or 4c and the displays 3a, 3b, or 3c. The communication controller 21 of the relevant one of the electronic whiteboards 2a, 2b, and 2c sends the generated stroke data to the communication controller 91 of the electronic whiteboard 2 that serves as the host device, Paragraph 126;  As the stroked data is received from the electronic whiteboards 2a, 2b, and 2c, the communication controller 91 of the electronic whiteboard 2a transmits the received stroke data to the client units 20 of the electronic whiteboards 2a, 2b, and 2c…, Paragraph 127; Paragraph 83, server 90 can be implemented on another separate device such as distribution controller); receive capture image data obtained by capturing a display screen displayed at the another communication terminal by the another communication terminal, from an image storage device that stores the capture image data (i.e., Figure 10, Items s51, s52); when the download of the plurality of stroke data items is not completed, control a display of the communication terminal to display a capture image corresponding to the received capture image data (i.e., Figure 10; process repeats, thus the previous capture image data is displayed until the new stroke data is downloaded ); and when the download of the plurality of stroke data items is completed, control the display to switch an image to be displayed on the display from the capture image currently being displayed which includes the stroke images to the plurality of stroke images corresponding to the downloaded plurality of stroke data items (i.e., Figure 10; process repeats, thus the previous capture image data is displayed until the new stroke data is downloaded).


With regards to Claim 3, Kanda teaches when the download of the plurality of stroke data items is completed and the download of the document image data is completed, control the display to switch the image to be displayed on the display from the capture image currently being displayed to the plurality of stroke images and document image (i.e., Figure 10; process repeats, thus the previous capture image data is displayed until the new stroke data is downloaded; Every time the layer of a superimposed image, excluding the UI image, is generated in the step S56, the communication controller 81 of the electronic whiteboard 2c sends the display data newly obtained in the step S71 to the relay device 30. Accordingly, the transmission terminal 8 receives the updated display data and outputs the received display data to the display 820, Paragraph 170)

With regards to Claim 4, Kanda teaches control the display to display the plurality of stroke images superimposed on the document image (i.e.,  The superimposition unit 22Y of the electronic whiteboard 2c performs rendering and sequentially superimposes the layer of a background image obtained in the step S51, the layer of an external image obtained in the step S52, the layer of object images generated in the step S53, and the layer of stroke images generated in the step S54 on top of one another to generate a layer of a superimposed image excluding the UI image…, Paragraph 153)

The limitations of Claim 6 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis. Kanda further teaches another communication terminal communicable with the communication terminal (i.e., Figure 1, Items 3a, 3b, 3c, 8); and a communication management system that stores data shared between the communication terminal and the another communication terminal (i.e., Figure 1, Item 50)

With regards to Claim 7, Kanda teaches wherein the another communication terminal is configured to: transmit a plurality of stroke data items corresponding to a plurality of stroke images drawn at the another communication terminal to the communication management system; and transmit document image data corresponding to a document image displayed on the another communication terminal to an image storage device (i.e., Figure 10, Stroke data, and background image/external image are sent; Paragraph 170).

With regards to Claim 8, Kanda teaches wherein the communication management system transmits a generation request requesting a generation of capture image data to the another communication terminal in response to a request from the communication terminal (i.e., hen, the management system 50 establishes communication between the electronic whiteboard 2c and the transmission terminal 8 (steps S46-1 and S46-2). In these processes, the communication controller 51 of the management system 50 sends the IP address of the electronic whiteboard 2c or the transmission terminal 8 that serves as the counterpart communication terminal, and the relay device ID of the relay device 30, to the transmission terminal 8 and the electronic whiteboard 2c, Paragraph 141), and wherein the another communication terminal transmits the capture image data generated in response to the generation request to the image storage device (i.e.,  The relay device 30 relays the image data and audio data between the transmission terminal 8 and the electronic whiteboard 2c (step S47), Paragraph 142; Paragraph 143)

The limitations of Claim 10 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kanda (US 2018/0095711) in view of Nagahara (US 2015/0309765 A1).

	With regards to Claim 2, Kanda teaches when the download of the plurality of stroke data items is completed and the download of the document image is completed, control the display to display the plurality of stroke images and the document image (i.e., Figure 10; S58, output/display of stroke/document image)
However, Kanda does not explicitly disclose receive, from the communication management system, storage location information indicating a storage location where document image data corresponding to a document image displayed on the another communication terminal is stored; transmit a download request that requests a download of the document image data, to the storage location at the image storage device indicated by the received storage location information; start a download of the document image data that is transmitted from the image storage device in response to the download request.
Nagahara does teach receive, from the communication management system, storage location information indicating a storage location where document image data corresponding to a document image displayed on the another communication terminal is stored (i.e.,  the receiver apparatus acquires and combines divided image data items from uniform resource locators (URLs) included in notification data items in accordance with the status of the receiver apparatus to progressively display the image, Paragraph 33; Paragraph 106); transmit a download request that requests a download of the document image data, to the storage location at the image storage device indicated by the received storage location information; start a download of the document image data that is transmitted from the image storage device in response to the download request (i.e.,  In accordance with a request from the remote image request unit 64 of the client apparatus 20, the remote image processing unit 82 transmits the image data corresponding to the position data item included in the request via the communication control unit 70 (specifically, the remote image transmission unit 74). The position data item, which may be described in URL, Paragraph 106; ) in order to provide an information sharing system (Paragraph 1).  Therefore, based on Kanda in view of Nagahara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nagahara with the system of Kanda in order to provide an information sharing system.
	

With regards to Claim 5, Kanda teaches the above disclosed subject matter. However, Kanda does not explicitly disclose display a predetermined message indicating that the download of a plurality of stroke data images is in progress, from when the download of the plurality of stroke data items is started until when the download of the plurality of stroke data items is completed.  Nagahara does teach display a predetermined message indicating that the download of a plurality of stroke data images is in progress, from when the download of the plurality of stroke data items is started until when the download of the plurality of stroke data items is completed (i.e., the receiver apparatus acquires and combines divided image data items from uniform resource locators (URLs) included in notification data items in accordance with the status of the receiver apparatus to progressively display the image, Paragraph 33; notifications; Paragraphs 109-111;) in order to provide an information sharing system (Paragraph 1).  Therefore, based on Kanda in view of Nagahara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nagahara with the system of Kanda in order to provide an information sharing system.

With regards to Claim 9, Kanda teaches the above disclosed subject matter. However, Kando does not explicitly disclose a plurality of other communication terminals including the another communication terminal, wherein each of the plurality of other communication terminals transmit bandwidth information indicating a communication bandwidth available to share the data to the communication management system , wherein the communication management system transmits a generation request requesting a generation of capture image data to a particular communication terminal having a largest communication bandwidth indicated by the bandwidth information transmitted from the plurality of other communication terminals, and wherein the particular communication terminal transmits the capture image data to the image storage device.  
Nagahara does teach a plurality of other communication terminals including the another communication terminal, wherein each of the plurality of other communication terminals transmit bandwidth information indicating a communication bandwidth available to share the data to the communication management system , wherein the communication management system transmits a generation request requesting a generation of capture image data to a particular communication terminal having a largest communication bandwidth indicated by the bandwidth information transmitted from the plurality of other communication terminals, and wherein the particular communication terminal transmits the capture image data to the image storage device (i.e., For example, the division size may be set to 100 KB if a high bandwidth mode (1 Mbps or higher) is selected as the communication bandwidth between the sites, and 50 KB if an intermediate bandwidth mode (500 kbps or higher and lower than 1 Mbps) is selected. Further, the division size may be set to 25 KB if a low bandwidth mode (200 kbps or higher and lower than 500 kbps) is selected, and 10 KB if an ultralow bandwidth mode (lower than 200 kbps) is selected, Paragraph 104; Paragraphs 148-150) in order to provide an information sharing system (Paragraph 1).  Therefore, based on Kanda in view of Nagahara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Nagahara with the system of Kanda in order to provide an information sharing system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        June 16, 2022